NOTICE OF ALLOWABILITY
This action is in response to the AFCP 2.0 filed 05/27/2021; wherein claims 1-21 and 25-28 are pending and Allowed.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 MAY 2021, and 13 MAY 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ arguments in the AFCP 2.0 request filed 05/27/2021have been fully considered and are persuasive.
The Examiner agrees with Applicants’ argument that Burbank does not disclose the limitation (which is recited in all independent claims):
a fill line at a first end extending directly from the fill container, and wherein a second end of the fill line is placed in fluid communication with the patient's indwelling catheter without the fill line passing through any intervening sterilization or electromechanical equipment between the first end of the fill line and the patient's indwelling catheter
at least because the fill line of Burbank goes through the PDC 2010/pump 2030. Thus the prior art is not seen to disclose the systems as claimed in independent claims 1, 20 and 26-28.
Thus Claims 1-21 and 25-28 are non-obvious over the prior art and are Allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
	/Jason M Greene/            Primary Examiner, Art Unit 1773